DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 16 is objected to because of the following informalities:  
In line 10 of claim 16, “receiving an indication” should be corrected to “receives an indication”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 1-3, 5, 6, 14-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2020/0044793 to Sundararajan et al in view of U.S. Patent Application Publication 2020/0195407 to Du et al.

Regarding claim 1:
Sundararajan discloses a method at a user equipment, the method comprising:
receiving, at the user equipment, a configured-grant configuration that configures periodic plurality of uplink repetition bundles with each uplink repetition bundle including a number of physical uplink shared channel repetitions, where the periodic plurality of uplink repetition bundles comprises a plurality of transmission occasions (disclosed throughout; see step 610 of Figure 6, for example; this configuration information is the “one or more patterns of resources for a set of channels on which the UE may transmit data without having first received an uplink grant” described in paragraph 0039, for example; further, as disclosed throughout, these resources indicated in the configured grant (also called resources for autonomous uplink transmissions) are periodic (see paragraph 0071, for example); the bundles are the K repetitions described in paragraph 0039, for example; the periodic patterns of resources for these transmissions by the terminals are clearly a plurality of transmission occasions on which the terminals may transmit); 
transmitting a first transport block in uplink resources corresponding to at least a portion of an uplink repetition bundle of the periodic plurality of uplink repetition bundles (see steps 625 and 640 of Figure 6, for example); 
receiving an indication from a network (see the early termination indication 655 of Figure 6, for example).
Sundararajan does not explicitly disclose the limitations of determining, at least based on the indication, a transmission occasion among the plurality of transmission occasions of the periodic plurality of uplink repetition bundles to transmit a second transport block in uplink resources; and transmitting the second transport block in the determined transmission occasion, where the second transport block includes different data from the first transport block.
However, Du discloses a similar system using configured grant transmission (grant-free transmission in Du).  For example, Du describes grant-free transmission in paragraphs 0116-0118 as obtaining pre-allocated resources (which are periodic as indicated in paragraph 0137) for transmitting uplink data without first obtaining a grant.  Du further discloses transmitting first data on the pre-allocated resources (see step S210 of Figure 2, for example) and receiving an indication (see step S230 of Figure 2, for example).  Then, in step S240 of Figure 2, the terminal transmits data based on the indication.  As indicated in paragraph 0163, if this indication indicates that the uplink data has been successfully received, the terminal sends a second transport block (the “new initial transmission data”) on a subsequent transmission occasion of resource #1 (which is the initial pre-configured periodic resource).  Thus, the terminal selects/determines another transmission occasion from the set of transmission occasions to transmit the next block of the new initial transmission data (a second transport block) on the 

Regarding claim 16:
Sundararajan discloses an apparatus comprising:
a transceiver (see transceiver 1020 of Figure 10, for example) that 
receives a configured-grant configuration that configures periodic plurality of uplink repetition bundles with each uplink repetition bundle including a number of physical uplink shared channel repetitions, where the periodic plurality of uplink repetition bundles comprises a plurality of transmission occasions (disclosed throughout; see step 610 of Figure 6, for example; this configuration information is the “one or more patterns of resources for a set of channels on which the UE may transmit data without having first received an uplink grant” described in paragraph 0039, for example; further, as disclosed throughout, these resources indicated in the configured grant (also called resources for autonomous uplink transmissions) are periodic (see paragraph 0071, for example); the bundles are the K repetitions described in paragraph 0039, for example),
transmits a first transport block in uplink resources corresponding to at least a portion of an uplink repetition bundle of the periodic plurality of uplink repetition bundles (see steps 625 and 640 of Figure 6, for example), and
receiving an indication from a network  (see the early termination indication 655 of Figure 6, for example); and 
a controller coupled to the transceiver (see processor 1040 of Figure 10, for example).  
Sundararajan does not explicitly disclose the limitations that the controller determines, at least based on the indication, a transmission occasion among the plurality of transmission occasions of the periodic plurality of uplink repetition bundles to transmit a second transport block in uplink resources, wherein the transceiver transmits the second transport block in the determined transmission occasion, where the second transport block includes different data from the first transport block.
However, Du discloses a similar system using configured grant transmission (grant-free transmission in Du).  For example, Du describes grant-free transmission in paragraphs 0116-0118 as obtaining pre-allocated resources (which are periodic as indicated in paragraph 0137) for transmitting uplink data without first obtaining a grant.  Du further discloses transmitting first data on the pre-allocated resources (see step S210 of Figure 2, for example) and receiving an indication (see step S230 of Figure 2, for example).  Then, in step S240 of Figure 2, the terminal transmits data based on the indication.  As indicated in paragraph 0163, if this indication indicates that the uplink data has been successfully received, the terminal sends a second transport block (the “new initial transmission data”) on a subsequent transmission occasion of resource #1 (which is the initial pre-configured periodic resource).  Thus, the terminal selects/determines another transmission occasion from the set of transmission occasions to transmit the next block of the new initial transmission data (a second transport block) on the determined transmission occasion.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to continue transmitting the next data 

Regarding claims 2 and 17:
Sundararajan, modified, discloses the limitations wherein the plurality of transmission occasions of the periodic plurality of uplink repetition bundles comprises a first plurality of transmission occasions (as indicated above, Sundararajan discloses this first plurality of transmission occasions are described in the periodic patterns of resources configured for the terminals; see paragraphs 0039 and 0071, for example), 
wherein the uplink repetition bundle comprises a second plurality of transmission occasions (as indicated above, Sundararajan discloses this in steps 625 and 640 of Figure 6, for example, which show that a terminal selects a repetition bundle to transmit the K repetitions of the first transport block; this repetition bundle is a second plurality of transmission occasions), and 
wherein the indication indicates termination of transmission of the first transport block before 
a number of transmissions of the first transport block corresponding to the number of physical uplink shared channel repetitions has been reached (disclosed throughout; the early termination indication indicates terminating the transmission of the first transport block prior to reaching the K transmissions; see paragraphs 0080 and 0088, for example), and 
a last transmission occasion of the second plurality of transmission occasions of the uplink repetition bundle (disclosed throughout; this early termination occurs prior to the end of the second plurality of transmission occasions; the transmission of the first transport block terminates early (before the last transmission occasion of the bundle)).

Regarding claim 3:
Sundararajan, modified, discloses the limitation that the indication from the network comprises an indication indicating the first transport block has been successfully decoded (see paragraph 008, for example, which indicates that the early termination indication may be a message that indicates the transmission is successful, such as a HARQ ACK).

Regarding claims 5 and 19:
Sundararajan, modified, discloses the limitations wherein the transmission occasion comprises a second transmission occasion to transmit the second transport block (as indicated above, the new initial transmission data is transmitted after receiving the indication (see paragraph 0163 of Du, for example); after determining whether the indication indicates successful transmission of the first data (first transport block), the terminal determines resource units on resource #1 to transmit the new initial data (second transport block); these newly selected resource units are a second transmission occasion), and wherein the method comprises stopping the transmission of the first transport block at a first transmission occasion, where the first transmission occasion is before the second transmission occasion (as indicated above, the second transmission occasion occurs after the terminal has received information that the date 

Regarding claim 6:
Sundararajan, modified, discloses the limitations wherein the plurality of transmission occasions of the periodic plurality of uplink repetition bundles comprises a first plurality of transmission occasions (as indicated above, the repeating one or more patterns of resources is a first plurality of transmission occasions), 
wherein the uplink repetition bundle comprises a second plurality of transmission occasions (as indicated above, the terminal selects a specific second set of transmission occasions to transmit the K repetitions from the repeating one or more patterns of resources), 
wherein the second plurality of transmission occasions of the uplink repetition bundle include the first transmission occasion and the second transmission occasion (as indicated above, in the combination of Sundararajan and Du, the K resources selected for the first transport block includes K transmission occasions; further, in the combination, the early termination indication (or ACK) stops the transmission before the end of these transmission occasions; in the combination, the terminal continues transmitting the next transport block on the remaining transmission occasions in this set), and 
wherein determining the second transmission occasion to transmit the second transport block further comprises determining the second transmission occasion among the second plurality of transmission occasions of the uplink repetition bundle to transmit an initial transmission of the second transport block (as indicated above, in the combination of Sundararajan and Du, the K resources selected for the first transport block includes K 

Regarding claim 14:
Sundararajan, modified, discloses the limitations of parent claim 1 as indicated above.  To the extent that Sundararajan does not explicitly disclose the limitation of claim 14 that the transmission occasion is further determined to be a transmission occasion associated with a redundancy version of zero, this is known in the art.  Consider Du, for example, which discloses transmitting an initial transmission using redundancy version 0 (RV0) throughout (consider paragraphs 0145 and 0317, for example).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sundararajan, modified, to utilize RV0 to indicate the initial transmission as suggested by Du.  The rationale for doing so would have been to ensure that the transmitter and receiver are both aware of different versions of the transmission data.

Regarding claim 15:
Sundararajan, modified, discloses the limitation that determining the transmission occasion comprises determining the transmission occasion based on at least one selected from a time location of the indication and a field in the indication (as indicated above, the transmission of the second transport block (the new initial transmission data of paragraph 0163, .

Claims 4, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2020/0044793 to Sundararajan et al in view of U.S. Patent Application Publication 2020/0195407 to Du et al U.S. Patent Application Publication 2019/0097762 to Jeon et al.

Regarding claims 4 and 18:
Sundararajan, modified, discloses the limitations of parent claim 1 as indicated above.  Sundararajan does not explicitly disclose the limitations wherein a HARQ process is associated with the first transport block, and wherein the indication from the network indicates to transmit the second transport block for the HARQ process associated with the first transport block.  However, this is known in the art.  Consider Jeon, for example, which discloses in paragraph 0258 that a “wireless device may transmit at least one first TB corresponding to at least one HARQ process using at least one uplink transmissions without grant resource” and then further discloses that the “wireless device may transmit at least one second TB using the at least one HARQ process based on the at least one HARQ feedback indicating ACK”.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sundararajan, modified, to utilize a first HARQ process for the first transport block (TB) and then based on the indication, transmit the second transport block using the same HARQ process as suggested by Jeon.  The rationale for doing so would have been to 

Regarding claim 13:
Sundararajan, modified, discloses the limitations of parent claim 1 as indicated above.  Sundararajan does not explicitly disclose the limitation wherein the first transport block and the second transport block are associated with a same HARQ process.  However, this is known in the art.  Consider Jeon, for example, which discloses in paragraph 0258 that a “wireless device may transmit at least one first TB corresponding to at least one HARQ process using at least one uplink transmissions without grant resource” and then further discloses that the “wireless device may transmit at least one second TB using the at least one HARQ process based on the at least one HARQ feedback indicating ACK”.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sundararajan, modified, to utilize a first HARQ process for the first transport block (TB) and then based on the indication, transmit the second transport block using the same HARQ process as suggested by Jeon.  The rationale for doing so would have been to enable the use of multiple HARQ processes, while enabling the two devices to clearly indicate which subsequent transmissions belong to the same HARQ process as previous transmissions.

Allowable Subject Matter
Claims 7-12 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Application Publication 2020/0177326 to Jechoux et al discloses a system for uplink grant-free transmissions including configuration and resource bundling.  
U.S. Patent Application Publication 2020/0099477 to Al-Imari discloses hybrid automatic repeat request feedback procedures for uplink transmissions.
U.S. Patent Application Publication 2020/0059322 to Lei et al discloses a method ceasing transmission on uplink repetition bundles for grant-free transmission.
U.S. Patent Application Publication 2020/0052828 to Wang et al discloses a method for performing uplink transmission repetition.
U.S. Patent Application Publication 2020/0230691 to Cao et al discloses a method for configuration, indication and ACK/NACK of grant-free transmissions.  
U.S. Patent 10,863,538 to Sundararajan et al discloses a method for grant processing during grant-free uplink repetition transmissions.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert C Scheibel whose telephone number is (571)272-3169.  The examiner can normally be reached on Monday-Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Robert C. Scheibel
Primary Examiner
Art Unit 2467



/Robert C Scheibel/Primary Examiner, Art Unit 2467                                                                                                                                                                                                        March 16, 2021